UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2604



LAUNEIL SANDERS,

                                            Plaintiff - Appellant,


DOROTHY LOVE VESTAL SANDERS; JANNETH SANDERS;
NATALIE CAROLINE SANDERS; AARON NEIL SANDERS,
                                                        Plaintiffs,

          versus


WILLIAM CLINTON, United States President;
ORRIN HATCH, United States Senate Judiciary
Chairman; JAMES HUNT, North Carolina Governor;
DIRECTOR OF NORTH CAROLINA HUMAN SERVICES;
TIMOTHY PATTI; CATHERINE STEVENS; JAMES
CARPENTER; WILLIAM VARLEY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CA-95-2184-6-20AK)


Submitted:   December 14, 1995            Decided:   March 19, 1996

Before WIDENER, ERVIN, and WILKINS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Launeil Sanders, Appellant Pro Se. Jacob Leonard Safron, Special
Deputy Attorney General, Virginia Anne Gibbons, Assistant Attorney
General, Elizabeth Lerch Oxley, NORTH CAROLINA DEPARTMENT OF
JUSTICE, Raleigh, North Carolina; Tracy Lynn Eggleston, COZEN &
O'CONNOR, Columbia, South Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's order denying re-
lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Sanders v.

Clinton, No. CA-95-2184-6-20AK (D.S.C. Aug. 15, 1995). We deny

Appellant's motion for sanctions. We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                2